 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
10
     FRANK TAGHILOU,                              Case No.: 5:18-cv-00639 AG (JCx)
11                                               [San Bernardino Superior Court; Case No.
               Plaintiff,                        CIVDS1719532]
12      v.
                                                 ORDER ON JOINT STIPULATION TO
13                                               DISMISS WITH PREJUDICE
     LOWE’S HOME CENTERS, LLC; and
14   DOES 1 to 10, Inclusive,
15           Defendants.
16

17

18           It is hereby ordered that the stipulation to dismiss with prejudice is approved. The
19   entire action, including any and all claims and counterclaims stated herein against all
20
     parties, is hereby dismissed with prejudice.
21

22
      Dated: July 11, 2019
23

24
                                                    By:_________________________________
25                                                      Andrew J. Guilford
                                                        United States District Court Judge
26

27

28
                ORDER ON JOINT STIPULATION TO DISMISS WITH PREJUDICE
                                                         TAGHILOU V. LOWE’S HOME CENTERS, LLC
                                                                  CASE NO.: 5:18-CV-00639 AG (JCX
